Opinion issued April 17, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00906-CV
____________

IN RE DWAYNE KENT SINGLETON, Appellant



On Appeal from the Probate Court No. 3
Harris County, Texas
Trial Court Cause No. 368,107



MEMORANDUM OPINION
	Appellant Dwayne Kent Singleton has filed an unopposed motion to dismiss
his appeal.  No opinion has issued.  Accordingly, the motion is granted, and the
appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.